Russell, C. J.
i 1. An attachment is not subject to general demurrer if it contains one valid ground of attachment, although it contains another ground which affords no basis for attachment.
2. The ruling upon the defendant’s plea to the jurisdiction, not being argued in the brief, must be treated as abandoned.-*6583. In the absence of an express understanding to the contrary, a contract for the rental of a store-house is to be presumed to extend for a period of one year (Civil Code, § 3708) ; and since a contract of rental for a period not exceeding twelve months may rest in parol, an agent in general charge of his principal’s business may make a binding contract of rental with another person for a period of twelve months, although authority to make the contract has not been conferred in writing, and although the agent is employed only by the month.
Decided February 3, 1915.
Attachment; from city court of Carrollton—Judge Beall. September 11, 1913.
J. 0. Newell, Roop & Fielder, for plaintiff in error.
8. Holderness, contra.
4. When, upon a review of all the evidence with the reasonable deductions therefrom, it is manifest that there is but one finding which can be legally supported it is not reversible error to direct a verdict. Davis v. Kirkland, 1 Ga. App. 5, 10 (58 S. E. 209).

Judgment ajjirmed.


Broyles, J., not presiding.